PER CURIAM.
Appellant-plaintiff Ardith Cobb seeks review of a judgment entered pursuant to a jury verdict in a trial as to damages only (liability having been determined by summary judgment) in an automobile negligence action.
For reversal she claims that the $4,000.-00 jury verdict was unreasonable in view of special damages in the form of medical-hospital bills of $8,849.73, exclusive of pain and suffering. It is undisputed, however, that appellant had suffered injuries from several prior automobile accidents.
The test to be applied in determining the adequacy of a verdict is whether a jury of reasonable men could have returned the verdict. Boeck v. Diem, Fla.App.1971, 245 So.2d 687. Based on the record herein, we cannot say that the ver-diet awarded could not have been returned by a jury of reasonable men. One quite reasonable hypothesis is that the medical bills and pain and suffering were not wholly attributable to the accident then being litigated. Therefore, the judgment is affirmed.
Affirmed.